January 13/ 2015
                                                                4Plot)-o/
Steven Ray Peace
TDCJ-ID 1245847
Hughes Unit
Rt 2 Box 4400
Gatesville, TX 76597              DECEIVED ||\f
                            COURT OF CRUMIMAL Appeals
Clerk/ Mr Able Acosta
Court of Criminal Appeals         JAH 20 2015
of Texas
P.O. Box 12308
Capital Station                Abel Acosta Clerk
Austin/   TX 78711

RE: WR-82,109-01     Trt Ct. No. 967801-A   Harris CO. CCR338


Dear Mr. Acosta/

On December 10, 2014/ the Court of Criminal Appeals of Texas ordered the Judge of
the 338th District Court of Harris County to respond to the Court's order regarding
my writ of habeas corpus that was filed in that court over seven years ago. The 30
day deadline for this order has lapsed. Please inform me of the 338th's response/
if any. I filed the Writ of Mandamus because of the court's inaction and counsel's
abandonment of my case. It is my hope that the Honorable Brock Thomas responded to
the Court order in a favorable manner consistent with my arguments and his original
O.D.I..


In the event he did not resond on time/ or at all/ am I allowed to file a motion

requesting the Court of Criminal Appeals to acquit me outright based on the lower
court's default? They' have had over seven years to resolve my writ of habeas corpus.
I am not asking for legal advice/ only guidance withing the bounds of Court rules
and appellate procedure. Thank you for your consideration.



Sincerely/



Steven Ray Peace